Citation Nr: 0910302	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  07-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an apportionment of the Veteran's service-
connected disability compensation payments.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Army from September 1968 to September 1987.  The Veteran and 
the appellant were married in August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal by the appellant from a January 2007 
decision by the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA) that 
denied the appellant an apportionment of the Veteran's 
disability benefits.

It appears that the Veteran has been receiving additional 
benefits for a dependent spouse, based on the evidence in the 
file, since August 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA does 
not apply to decisions regarding how existing benefits are 
paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2007).  An 
apportionment decision involves deciding how existing 
benefits are to be paid.  Under the reasoning in Sims, the 
VCAA is not applicable to this claim.  

This appeal involves a contested claim for an apportionment 
of the Veteran's VA compensation benefits.  Applicable laws 
and regulations require that certain procedures regarding 
simultaneously contested claims be followed.  See 38 U.S.C.A. 
§ 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102.  For 
simultaneously contested claims, such as the present 
apportionment claim, all interested parties are to be 
specifically notified of any action taken by the agency of 
original jurisdiction, of the right to initiate an appeal, 
the time limit for initiating an appeal, the right to present 
testimony at a hearing, and the right to be represented.  
38 U.S.C.A. § 7105A (a); 38 C.F.R. § 19.100.  

In this case, both parties have been provided many, but not 
all, of the required notices related to the contested claim.  
The RO informed the Veteran of the appellant's claim, and 
advised both parties of the applicable laws and regulations.  
Likewise, the Veteran and the appellant were each notified of 
the January 2007 denial of the appellant's claim.  Although 
the notice informed each party of the right and time limit 
for initiating an appeal, it is not clear that both parties 
were informed of hearing and representation rights.  
38 U.S.C.A. § 7105A(a); 38 C.F.R. § 19.100.  On remand, both 
parties must be informed of hearing and representation 
rights.

The Veteran was informed that the appellant submitted a 
notice of disagreement (NOD), and subsequently, each party 
was furnished with a copy of the statement of the case (SOC).  
38 U.S.C.A. § 7105A (b); 38 C.F.R. § 19.101.  The appellant 
was properly notified of the right to file, and the time 
limit in which to file, a Substantive Appeal; she was 
furnished a VA Form 9, "Appeal to Board of Veterans' 
Appeals".  Id.

When a Substantive Appeal is filed in a simultaneously 
contested claim, the content of the Substantive Appeal must 
be provided to the other contesting party to the extent that 
it contains information which could directly affect the 
payment or potential payment of the benefit which is the 
subject of the contested claim.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.102.  It is not clear whether the Veteran was 
notified of the content of the appellant's October 2007 
substantive appeal, as there is no record of notification in 
the claims folder.  It appears that, although much of the 
content of the Form 9 Appeal may not be relevant to the 
payment or potential payment of benefits, the Board notes 
that some aspects of the appeal may be relevant, as may the 
letters accompanying the Form 9 which were submitted by the 
appellant in support of her appeal.  The appellant stated in 
her appeal that she has "no income at all."  The appellant 
gave a different description of her monthly expenses, which 
could affect a potential payment of benefits, if entitlement 
to apportionment was granted to the appellant.  The appellant 
also stated that she is entitled "to my share of the 
income" (emphasis added).  As the Veteran receives 
additional benefits because his spouse is a dependent, such a 
statement may be relevant to the potential payment of 
benefits.  It is also not clear if the Veteran was supplied 
with copies of the letters submitted with the appellant's 
Form 9.  Copies of those letters should be supplied to the 
Veteran.

The Veteran was supplied with a copy of the May 2008 
Supplemental SOC in July 2008, according to a notation in the 
file.  It is not evident that the Veteran was supplied with 
the appellant's May 2008 statement to the Board.  Although 
notice of this letter may not be specifically dictated in the 
regulations, the fact that, for the first time, the appellant 
admits that she "live[s] with a man" may be relevant to the 
potential payment of benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should supply the Veteran and 
the appellant with the required notices 
concerning the right to representation and 
the right to a hearing.  The RO should 
provide the Veteran with notice of the 
content of the Substantive Appeal to the 
extent that it contains information which 
could directly affect the payment or 
potential payment of the benefit which is 
the subject of the contested claim, as 
well as copies of the letters submitted by 
the appellant in support of her appeal.  
The RO should also provide the Veteran 
with a copy of the May 2008 correspondence 
to the Board submitted by the appellant.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the parties and, if 
applicable, their representatives, the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
Veteran or appellant unless notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran and appellant with the development 
of the claim.  The Veteran and appellant have the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of either party until further notice.  
However, the Board takes this opportunity to advise the 
parties that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of this 
claim.  The parties' cooperation in VA's efforts to develop 
the claim is both critical and appreciated. 



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

